J-A09024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROBERT L. ROTH                              :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 ANNE M. ROTH                                :
                                             :
                     Appellant               :     No. 2907 EDA 2018

             Appeal from the Order Entered August 20, 2018
   In the Court of Common Pleas of Montgomery County Civil Division at
                          No(s): 2014-25752


BEFORE:       KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY MURRAY, J.:                                 FILED MARCH 15, 2019

     Anne M. Roth (Wife) appeals pro se in this divorce action. Upon review,

we are constrained to quash.

     On September 25, 2017, Wife and Robert L. Roth (Husband) appeared

before   an    equitable   distribution   master,     who   issued   a   report   and

recommendation on October 10, 2017.              Wife filed exceptions and the trial

court scheduled the matter for a de novo hearing on March 23, 2018. The

trial court issued an order of equitable distribution on May 15, 2018 and a

decree in divorce on August 20, 2018. Wife filed this appeal.

     Wife’s statement of question involved reads:

     “Equitable Distribution was not fair.”

Wife’s Brief at 2 (unnumbered).




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A09024-19


       Within the five pages of her appellate brief, Wife assails the trial court’s

order of equitable distribution, asserting that there was a “breakdown of the

judicial system” and “gross irregularity of procedure,” claiming that “exhibits

from the pre-trial statement were not considered,” and alleging that the trial

court “ignored information on proven economic misconduct, abandonment,

[and] emotional and physical abuse.” See Wife’s Brief at 1-5. Wife also states

that Husband did not contribute to “upkeep of the marital home,” did not make

payments on a student loan, was in contempt of financial orders, and “initiated

PAS1 to our younger son . . . which has resulted in an estrangement of my

son and grandson. ” Id.

       Preliminarily, and with regard to equitable distribution of marital

property, we recognize:

           A trial court has broad discretion when fashioning an award of
       equitable distribution. Our standard of review when assessing the
       propriety of an order effectuating the equitable distribution of
       marital property is whether the trial court abused its discretion by
       a misapplication of the law or failure to follow proper legal
       procedure. We do not lightly find an abuse of discretion, which
       requires a showing of clear and convincing evidence. This Court
       will not find an “abuse of discretion” unless the law has been
       overridden or misapplied or the judgment exercised was
       manifestly unreasonable, or the result of partiality, prejudice,
       bias, or ill will, as shown by the evidence in the certified record.
       In determining the propriety of an equitable distribution award,
       courts must consider the distribution scheme as a whole. We
       measure the circumstances of the case against the objective of
       effectuating economic justice between the parties and achieving a
       just determination of their property rights.
____________________________________________


1  Although Wife does not define PAS, the logical association is Parental
Alienation Syndrome.

                                           -2-
J-A09024-19



         Moreover, it is within the province of the trial court to weigh
      the evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.

Morgante v. Morgante, 119 A.3d 382, 386-87 (Pa. Super. 2015) (citations

omitted).

      Instantly, our review of the trial court’s determinations is impeded.

Rather than develop a coherent legal argument, it appears that Wife is

attempting to re-litigate equitable distribution with reference to unsupported

and legally irrelevant facts, and no citation to case law. In addition to lacking

a legal argument, Wife’s brief is materially noncompliant with Pennsylvania

Rules of Appellate Procedure 2101 et seq. (prescribing the sections and

content of appellate briefs).

      It is well-settled that appellate briefs must conform materially to the

requirements of the Pennsylvania Rules of Appellate Procedure, and this Court

may   quash   an   appeal   if   the   defects   in   the   brief   are   substantial.

Commonwealth v. Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005);

Pa.R.A.P. 2101. Pennsylvania Rule of Appellate Procedure 2119(a) instructs

that an appellant’s “argument shall be divided into as many parts as there are

questions to be argued; and shall have ... such discussion and citation of

authorities as are deemed pertinent.” “When issues are not properly raised

and developed in briefs, when the briefs are wholly inadequate to present




                                       -3-
J-A09024-19


specific issues for review, a court will not consider the merits thereof.”

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982).

      Although we are willing to construe liberally materials filed by a pro se

litigant, a pro se appellant enjoys no special benefit, and pro se litigants must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court. Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003).

      In sum, we are unable to discern a meaningful legal argument in Wife’s

brief from which to conduct appellate review.       Accordingly, we quash the

appeal.

      Appeal quashed. Case stricken from the argument list.          Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/19




                                      -4-